DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	The Applicants arguments and filed in the Appeal Brief filed on 11/5/21 have been fully considered and they have been found persuasive. However, they are moot in view of new grounds of rejection, the reasons set forth below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-43 and 46-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 3-4, 6, 10-12, 14-15, 17, 19, 20 and 24 of U.S. Patent No. 9,391,939.
For Claim 21, although this claim is not identical to Claim 10 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 10 of U.S. Patent No. 9,391,939 because Claim 21 is broader than and fully encompassed by Claim 10 of U.S. Patent No. 9,391,939.

Instant Application
USPN 9,391,939
21. A non-transitory computer readable storage medium having stored thereon a computer program for saving an email, the computer program comprising instructions that cause a processor to: 

scan an email message for a topic identifier; 


determine a suggested storage location for the email message based on the topic identifier; 

display a user interface to a user to prompt the user whether to save the email message at the suggested storage location; 


receive an input from the user via the user interface to save the email message at the suggested storage location or at a user-selected storage location; and saving the email message based on the user input.
10. A method of saving an email in which a computer processor performs steps comprising: prompting a user to save an email; and upon receiving a user input to save the email: 

locating a topic identifier in at least one of the subject line and the body of the email;

determining a storage location for the email based on the topic identifier; 


generating a file name for the email using at least one of a name of a sender or recipient of the email, a date the email was sent or received, and a subject line of the email; 

and saving the email in the storage location with the generated file name.


For Claim 22, although this claim is not identical to Claim 10 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 10 of U.S. Patent No. 9,391,939 because Claim 22 is broader than and fully encompassed by Claim 10 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions further cause the processor to generate a name for the email message and to save the message using the generated name” is fully encompassed in claim 10 of Patent 9,391,939.
For Claim 23, although this claim is not identical to Claim 11 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 11 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions further cause the processor to generate a name for the email message based on at least a date of the email message” is an obvious variant of Claim 11 of Patent 9,391,939.
For Claim 24, although this claim is not identical to Claim 19 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 19 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions further cause the processor to: generate a name for the email message; display the name in the user interface; and allow the user to modify the name, if desired” is an obvious variant of Claim 19 of Patent 9,391,939.
For Claim 25, although this claim is not identical to Claim 20 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 20 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions cause the processor to determine the suggested storage location by: 2Ziolkowski et al.S/N: 16/180,573 identifying a folder within a database based on a first portion of the topic identifier; identifying a sub-folder within the identified folder based on a second portion of the topic identifier; and selecting the 9,391,939.
For Claim 26, although this claim is not identical to Claim 20 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 20 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions cause the processor to determine the suggested storage location by: 2Ziolkowski et al.S/N: 16/180,573 identifying a folder within a database based on a first portion of the topic identifier; identifying a sub-folder within the identified folder based on a second portion of the topic identifier; and selecting the identified sub-folder as the suggested storage location” is an obvious variant of Claim 20 of Patent 9,391,939.
For Claim 27, although this claim is not identical to Claim 24 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 24 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions further cause the processor to convert the email message into a different file format before saving the email message” is an obvious variant of Claim 24 of Patent 9,391,939.
For Claim 28, although this claim is not identical to Claim 10 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 10 of U.S. Patent No. 9,391,939 because Claim 28 is broader than and fully encompassed by Claim 10 of U.S. Patent No. 9,391,939.

Instant Application
USPN 9,391,939
28. A non-transitory computer readable storage medium having stored thereon a computer program for saving an email, the 

cause a processor to scan at least one of a subject line and a body of an email message for a topic identifier, the email message residing within an email program; 

cause the processor to determine a storage location on an electronic storage medium for the email message based on the topic identifier, the storage location independent of the email program; 





and cause the processor to save the email message at the storage location.


locating a topic identifier in at least one of the subject line and the body of the email;



determining a storage location for the email based on the topic identifier; 



generating a file name for the email using at least one of a name of a sender or recipient of the email, a date the email was sent or received, and a subject line of the email; 

and saving the email in the storage location with the generated file name.


For Claim 29, although this claim is not identical to Claim 10 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 10 of U.S. Patent No. 9,391,939 because Claim 29 is broader than and fully encompassed by Claim 10 of U.S. Patent No. 9,391,939. The limitation of “wherein the 9,391,939.
For Claim 30, the claim is identical to claim 3 of Patent 9,391,939.
For Claim 31, although this claim is not identical to Claim 15 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 15 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions further cause the processor to generate a name for the email message based on at least a date of the email message” is broader than and fully encompassed by Claim 15 of Patent 9,391,939.
For Claim 32, although this claim is not identical to Claim 15 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 15 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions further cause the processor to receive an input from the user via the user interface to save the email message at the storage location or at a user-selected storage location” is broader than and fully encompassed by Claim 15 of Patent 9,391,939.
For Claim 33, although this claim is not identical to Claim 24 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 24 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions further cause the processor to convert an electronic file format of the email message into an electronic file format different from a default electronic file format used by the email program” is an obvious variant of Claim 24 of Patent 9,391,939.
For Claim 34, although this claim is not identical to Claim 17 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 17 of U.S. Patent No. 9,391,939 because Claim 34 is broader than and fully encompassed by Claim 17 of U.S. Patent No. 9,391,939.

Instant Application
USPN 9,391,939
34. A non-transitory computer readable storage medium having stored thereon a computer program for saving an email message, the computer program comprising instructions that cause a processor to:

 monitor a folder of an email program for new emails; upon identifying that the folder has received a new email, prompt a user to save the email; if the user elects to save the email: access the email to locate information for generating a file name for the email and to locate a topic identifier associated with a storage location in a database; 


query the database to locate the storage location; generate a file name for the email, the file name including a date associated with the email; 





upon transmission of an email, prompt a user to save the email; generate an email file containing information from the email; automatically select a storage location for the email file based on identifying text contained within one of a subject line and a message body of the email or prompt a user to input a storage location for the email file if a storage location is not found; 

automatically generate a file name for the email file, the file name comprising at least one of a date, a name of one of an email recipient and an email sender, and the subject line of the email; 




For Claim 35, although this claim is not identical to Claim 17 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 17 of U.S. Patent No. 9,391,939 because Claim 35 is broader than and fully encompassed by Claim 17 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions cause the processor to locate the topic identifier by comparing text from a subject line of the email to a preset character pattern” is fully encompassed in claim 17 of Patent 9,391,939.
For Claim 36, although this claim is not identical to Claim 15 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 15 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions cause the processor to locate the storage location by: comparing a first set of characters of the topic identifier to names of a plurality of folders in the database; upon identifying a folder having a name that includes the first set of characters of the topic identifier, comparing a second set of characters of the topic identifier to a name of at least one sub-folder within the identified folder; and upon identifying a sub-folder having a name that includes the second set of characters of the topic identifier, selecting the identified sub-folder as the storage location” is an obvious variant of Claim 15 of Patent 9,391,939.
For Claim 37, although this claim is not identical to Claim 14 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 14 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions further cause the processor to: change the electronic file format of 9,391,939.
For Claim 38, although this claim is not identical to Claim 11 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 11 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions further cause the processor to include a name of a sender or recipient of the email and text from a subject line of the email in the generated file name for the email.” is an obvious variant of Claim 11 of Patent 9,391,939.
For Claim 39, this claim is identical to claim 3 of Patent 9,391,939.
For Claim 40, although this claim is not identical to Claim 19 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 19 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions further cause the processor to include a name of a sender or recipient of the email and text from a subject line of the email in the generated file name for the email.” is an obvious variant of Claim 19 of Patent 9,391,939.
For Claim 41, although this claim is not identical to Claim 14 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 14 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions further cause the processor to prompt a user to select a storage location if the email does not include a topic identifier” is an obvious variant of Claim 14 of Patent 9,391,939.
For Claim 42, although this claim is not identical to Claim 10 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 10 of U.S. Patent No. 9,391,939 because Claim 42 is broader than and fully encompassed by Claim 10 of U.S. Patent No. 9,391,939.

Instant Application
USPN 9,391,939
42. A non-transitory computer readable storage medium having stored thereon a computer program for saving emails comprising instructions that: cause a processor to monitor and identify outbound emails from an unassociated email program;

cause the processor to determine a storage location on an electronic storage medium for each identified email based on a topic identifier in each identified email, the storage location independent of the email program; 







and cause the processor to save the identified email to the storage location.
10. A method of saving an email in which a computer processor performs steps comprising: prompting a user to save an email; and upon receiving a user input to save the email: 


locating a topic identifier in at least one of the subject line and the body of the email;
determining a storage location for the email based on the topic identifier; 


generating a file name for the email using at least one of a name of a sender or recipient of the email, a date the email was sent or received, and a subject line of the email; 


and saving the email in the storage location with the generated file name.


For Claim 43, although this claim is not identical to Claim 4 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 14 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions further cause the processor to prompt a user with a suggested name for saving an identified email” is an obvious variant of Claim 4 of Patent 9,391,939.
For Claim 45, although this claim is not identical to Claim 6 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 6 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions further cause the processor to monitor incoming emails into the unassociated email program and to store the incoming emails to the electronic storage medium” is an obvious variant of Claim 6 of Patent 9,391,939.
For Claim 46, although this claim is not identical to Claim 12 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 12 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions further cause the processor to save emails in a format different than an email format of the unassociated email program” is an obvious variant of Claim 12 of Patent 9,391,939.
For Claim 47, although this claim is not identical to Claim 11 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 11 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions further cause the processor to assign a name to the identified email” is an obvious variant of Claim 11 of Patent 9,391,939.
For Claim 48, although this claim is not identical to Claim 11 of U.S. Patent No. 9,391,939, this claim is not patentably distinct from Claim 11 of U.S. Patent No. 9,391,939. The limitation of “wherein the computer program instructions further cause the processor to generate the name from a characteristic of the identified email” is an obvious variant of Claim 11 of Patent 9,391,939.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 28, 32, 42 and 45 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Romero US (20050065906).
	Regarding claim 28, Romero teaches a non-transitory computer readable storage medium having stored thereon a computer program for saving an email, the computer program comprising instructions that: cause a processor to scan at least one of a subject line and a body of an email message for a topic identifier (see Fig. 1, Fig. 2, Fig. 4, Fig. 5 and paragraphs [0042]-[0047], emails are run through a classifier (22) which determines to put the email in a private mailbox 1 (24) if its spam or private mailbox 2 (25) if its non-spam, further the Subject header (62) and the body (65) of the message may also be extracted by the classifier), the email message residing within an email program (see paragraph [0045]); cause the processor to determine a storage location on an electronic storage medium for the email message based on the topic identifier, the storage location independent of the email program (see paragraphs [0042]-[0047]], Fig. 1, Private Mailbox 1 and Private Mailbox 2 are independent of the email program as depicted and the emails are run through a classifier (22) which determines to put the email in a private mailbox 1 (24) if its spam or private mailbox 2 (25) if its non-spam); and cause the processor to save the email message at the storage location (see paragraphs [0042]-[0047]], Fig. 1, Private Mailbox 1 and Private Mailbox 2, the emails are stored in a private mailbox 1 (24) if its spam or private mailbox 2 (25) if its non-spam)).
Regarding claim 32, Romero teaches receive an input from the user via the user interface to save the email message at the storage location or at a user-selected storage location (see paragraph [0073]-[0076], the user uses a training email to ultimately teach the classifier where to store the email).  
Regarding claim 42, Romero teaches a non-transitory computer readable storage medium having stored thereon a computer program for saving emails comprising instructions that:  cause a processor to monitor and identify outbound emails from an unassociated email program (see Fig. 1, Fig. 2, Fig. 4, Fig. 5 and paragraphs [0042]-[0047], emails are run through a classifier (22) which determines to put the email in a private mailbox 1 (24) if its spam or private mailbox 2 (25) if its non-spam, further the Subject header (62) and the body (65) of the message may also be extracted by the classifier); cause the processor to determine a storage location on an electronic storage medium for each identified email based on a topic identifier in each identified email, the storage location independent of the email program (see paragraphs [0042]-[0047]], Fig. 1, Private Mailbox 1 and Private Mailbox 2 are independent of the email program as depicted and the emails are run through a classifier (22) which determines to put the email in a private mailbox 1 (24) if its spam or private mailbox 2 (25) if its non-spam); and cause the processor to save the identified email to the storage location (see paragraphs [0042]-[0047]], Fig. 1, Private Mailbox 1 and Private Mailbox 2, the emails are stored in a private mailbox 1 (24) if its spam or private mailbox 2 (25) if its non-spam)).
Regarding claim 45, Romero teaches wherein the computer program instructions further cause the processor to monitor incoming emails into the unassociated email program and to store the incoming emails to the electronic storage medium (see Fig. 1, classifier 22, paragraph [0042]-[0047]).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 33 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Romero US (20050065906) and in further view of Parry et al US (20030233411 – Applicant IDS).
Regarding claim 31, Romero teaches all the limitations of claim 28 from which claim 31 depends on however they fail to explicitly teach prompting a user to save the email as further recited in the claim.  Conversely Parry et al teaches such limitations; wherein the computer program instructions further cause the processor to prompt a user on a user interface to save the email message at the storage location (see paragraph [0060], For instance, upon selecting the Document Management Option associated with the saving of the e-mail and/or any attachments thereto, the intermediary program may prompt the user to enter the path and file name to which the e-mail and/or attachments should be saved).  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined the teachings of Romero with the prompting of a user to save an email as taught by Parry et al. The motivation for this would have been to easily archive and manage emails (see paragraph [0007]).
Regarding claims 33 and 46, Romero teaches all the limitations of claim 28 and 42 from which claims 33 and 46 respectively depends on however they fail to explicitly teach converting a file format as further recited in the claim.  Conversely Parry et al teaches such limitations; wherein the computer program instructions further cause the processor to convert an electronic file format of the email (see paragraph [0011], In those instances where the information stripped by the post daemon is not in an Internet compatible format the post daemon may convert the information to an Internet compatible format using various programming codes). Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined the teachings of Romero with the changing of email format as taught by Parry et al.  The motivation for this would have been to easily archive and manage emails (see paragraph [0007]).

Claims 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Romero US (20050065906) and in further view of “ExLife – inbox, outbox, folder assistant [Ornic USA, LLC” – Applicant IDS (hereafter referred to as ExLife).
Regarding claim 29 Romero teaches all the limitations of claim 28 from which claim 29 respectively depends on.  However they fail to teach generating a name based on a date as further recited in the claim.  Conversely ExLife teaches such limitations; wherein the computer program instructions further cause the processor to generate a name for the email message based on at least a date of the email message (see pg. 2 – save message).  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined the teachings of Romero and the file name consisting of a date as taught by ExLife.  The motivation for this would have been easily manage email messages both automatically and manually (see pg. 1). 

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Romero US (20050065906) in view of “ExLife – inbox, outbox, folder assistant [Ornic USA, LLC” – Applicant IDS (hereafter referred to as ExLife) and in further view of Kelley US (7,328,244).

(see column 6 lines 25-38). Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Romero with the editing of name for an email as taught by Kelley.  The motivation for this would have been to efficiently categorize emails (see column 1 lines 42-44).  

Claims 43-44 and 47-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Romero US (20050065906) and in further view of Kelley US (7,328,244).
Regarding claim 43, Romero teaches all the limitations of claim 42 from which claim 43 depends on.  However, they fail to explicitly teach prompting a user with a suggested name for an email as further recited in the claim.  Conversely Kelley teaches such limitations; wherein the computer program instructions further cause the processor to prompt a user with a suggested name for saving an identified email (see column 6 lines 25-38). Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Romero with the prompting a user with a suggested name for an email as taught by Kelley.  The motivation for this would have been to efficiently categorize emails (see column 1 lines 42-44).  
Regarding claim 44, Romero teaches all the limitations of claim 42 from which claim 44 depends on.  However, they fail to explicitly teach interrupting the saving of an email as further recited in the claim.  Conversely Kelley teaches such limitations; wherein the computer program instructions further cause the processor to allow a user to interrupt the program to prevent saving of the identified email (see column 6 lines 8-11).   Therefore it would have been obvious to a person of ordinary skill in the art 
Regarding claim 47, Romero teaches all the limitations of claim 42 from which claim 47 depends on.  However, they fail to explicitly teach assigning names to the email as further recited in the claim.  Conversely Kelley teaches such limitations; wherein the computer program instructions further cause the processor to assign a name to the identified email (see column 6 lines 11-24).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Romero with the assigning of names to an email as taught by Kelley.  The motivation for this would have been to efficiently categorize emails (see column 1 lines 42-44).  
Regarding claim 48, Kelley further teaches wherein the computer program instructions further cause the processor to generate the name from a characteristic of the identified email (see column 6 lines 11-24).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478